DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the terminal disclaimer, and response filed on 04/16/2021.
Claims 1-17 are currently pending and have been examined.

Terminal Disclaimer

The terminal disclaimer filed on 04/16/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-17 are allowed.  











Reasons For Allowance

The following is an Examiner's statement of reasons for allowance:

With regard to any rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  The specification clearly teaches and describes time-dependent distribution of offers and incentives to consumers.  Any rejections under 35 USC § 101 are hereby withdrawn Additionally, the 2019 PEG defines the phrase “integration into a practical application” to require an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  See MPEP 2106.04(d). In the instant case, the additional elements are at least:
With regard to the rejections under 35 USC § 103, the Examiner has carefully reviewed the Applicants responses filed during prosecution of the parent application, now US Patent Number 10,339,552 B2 on 11/16/2018.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant.  The assertions and arguments provided by the Applicant credibly declare and make clear that the independent claims and the limitations contained therein are allowable either in part or taken as a whole over the prior art of record. None of the art of record, taken individually or combination, disclose at least the method step or system components contained within the independent claims.  Consequently, The prior art of record fails to fully disclose or reasonable teach the independent claims as a whole. See MPEP 1302.14.  Moreover, even though the individual references applied in the prior art may teach each individual limitation sufficiently, there does not appear to be sufficient grounds for combining or modifying the prior art of record to adequately arrive at the claimed invention.  See MPEP 2143.01. 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

OSTRANDER, JOHN BURNIE.  (EP 661654 A2).  “A system for automated compilation, storage and management of a customer profile database of information taken from bank checks transferred as payment in consumer transactions wherein bank checks received by a payee are optically scanned, either as a processing step integrated with a check payment processing routine of a financial institution, or as a separate processing routine for the dedicated purpose of recording the desired customer information, to read customer information from a face of each check such as customer/account holder name and address, monetary amount for which the check was written, date on which the check was written, and any entry in a memorandum field on the check, etc. Optically read customer information is stored in a separate customer information database selectively searchable by, for example, payee name, dollar amounts, account holder address zip code, etc. The system of the invention can be operated and maintained by financial institutions involved in the check payment processing so that such institutions can offer the customer information database as a service to payee/business establishments, or a separate scanning unit operative to perform the customer information database compilation storage and management function of the system of the invention can be located on the premises of the payee/business establishment, or the database maintained or accessible to a third party such as a marketing or advertising company to be used as a research databank for business promotion.”

MASTERCARD. 2014 MasterCard Global Risk Conference: Asia Pacific. (August 11, 2014).  Retrieved online 01/30/2021. 
https://na.eventscloud.com/file_uploads/f06c6b8252631b6cb8529bd3eb4d3318_APDAYTWOpresentationapprovedtopost.pdf

FAITH et al. SYSTEMS AND METHODS FOR VISUAL REPRESENTATION OF OFFERS
SALESKY et al. (WO 2009/023258 A2).  “A machine-implemented method includes determining when a particular promotional offer which is associated with a payment account of a particular consumer should be released to the particular consumer, and then transmitting a first message indicating the particular promotional offer to a device of the particular consumer.  The first message indicates the merchant and the terms of the offer, which may include a specific time period during which the offer is valid.  The method further includes detecting that the particular consumer has accepted the offer and, in response, automatically transmitting a second message to trigger a transfer of funds to an account of the consumer.  The method can further include, in response to detecting that the consumer has accepted the offer, automatically and immediately transmitting a message to the consumer to confirm the transfer of funds to the account of the consumer, so as to provide feedback to the consumer.”

The Wolfsberg Group.  Wolfsberg Guidance on Sanctions Screening.  (July 15, 2014).  Retrieved online 01/30/2021.  
https://www.wolfsberg-principles.com/sites/default/files/wb/pdfs/Wolfsberg%20Guidance%20on%20Sanctions%20Screening.pdf
“Sanctions screening is a control employed within Financial Institutions (FIs) to detect, prevent and manage sanctions risk. Screening should be undertaken as part of an effective Financial Crime Compliance (FCC) programme, to assist with the identification of sanctioned individuals and organisations, as well as the illegal activity to which FIs may be exposed. It helps identify areas of potential sanctions concern and assists in making appropriately compliant risk decisions.”

FATF Report.  Money Laundering through Money Remittance and Currency Exchange Providers. (June 2010).  Retrieved online 06/02/2021. https://rm.coe.int/fatf-report-money-laundering-through-money-remittance-and-currency-exc/16807150ad



Bogdan Batrinca & Philip C. Treleaven.  Social media analytics: a survey of techniques, tools and platforms. (26 July 2014).  Retrieved online 06/02/2021. https://link.springer.com/article/10.1007/s00146-014-0549-4

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).












Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)